Exhibit 10.85

Form of Acknowledgement of Amended and Restated
Assured Guaranty Ltd. Executive Officer Recoupment Policy








[Name and Title of Executive]
 


Dear [Executive]:


If there is a material misstatement of the financial statements of Assured
Guaranty Ltd. (together with its subsidiaries, the “Company”), or if there is an
overstatement of the Company’s performance with respect to objective,
quantifiable performance goals, then certain compensation granted to you after
December 31, 2008 will be subject to recoupment to the extent provided in the
attached Assured Guaranty Ltd. Executive Officer Recoupment Policy. In
connection with new Rule 10D-1 proposed by the Securities and Exchange
Commission (“SEC”), the Recoupment Policy has been amended and restated
(“Amended Recoupment Policy”) by the Compensation Committee on November 3, 2015
so that it would apply, to the extent required by law (including final Rule
10D-1, once adopted by the SEC, and any applicable listing standards adopted
pursuant to such final rule), to incentive compensation received in the three
year period before a determination that a material restatement is required. The
Amended Recoupment Policy allows the Company to recoup incentive compensation
which is granted before the adoption and effectiveness of a final Rule 10D-1,
but which may be subject to the three year look-back period of the final rule.
Your receipt of grants of equity or incentive compensation on or after November
3, 2015 is conditioned on your agreeing to the terms of the Amended Recoupment
Policy. Please sign and return a copy of this letter to Ivana Grillo indicating
that you have received a copy of the Amended Recoupment Policy and that you
agree to its application. If you have questions about the Amended Recoupment
Policy, please contact me.


Very truly yours,




/s/ James M. Michener
James M. Michener
General Counsel




I have received a copy of the Amended Recoupment Policy and agree that it will
apply to my compensation.




___________________________________


Date: _______________________________






